Citation Nr: 1736169	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1970.  He died in July 2009 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Board hearing was held in April 2015, where the Appellant testified as to the issue of service connection for the cause of the Veteran's death; a transcript of which is of record. 

In June 2015, the Board remanded the Appellant's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Appellant's claim currently on appeal without prejudice to her.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The official death certificate demonstrates that the Veteran died on July [redacted], 2009, and lists the immediate cause of death as prostate cancer with metastasis. 

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, tinnitus, and a left cheek scar.

3.  Military personnel records indicate that the Veteran was responsible for the maintenance of combat rescue helicopters at Nakhon Phanom Royal Thai Air Force Base, Thailand from July 1968 to July 1969; military personnel records also confirm he was in receipt of the Republic of Vietnam Campaign Medal, Vietnam Service Medal with Bronze Service Star, Republic of Vietnam Cross with Palm, and received combat credit for the Vietnam Air Offensive Campaign Phase III.

4.  The appellant submitted a squadron level certificate apparently found among the Veteran's personal effects indicating he served briefly in DaNang, Vietnam.  

5.  Resolving doubt in the Veteran's favor, his service in the Republic of Vietnam during the Vietnam war is confirmed; therefore, he is presumed to have been exposed to a herbicide agent during active service.

6.  Service connection for prostate cancer is presumed for those exposed to an herbicide agent during service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §3.102, 3.303, 3.307, 3.309, 3.312 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

In the present case, the Appellant is seeking service connection for the Veteran's prostate cancer, based on herbicide exposure, which ultimately caused the Veteran's death.  At the time of his death, service connection was in effect for tinnitus, with an evaluation of 10 percent, bilateral hearing loss, with a noncompensable evaluation, and left cheek scar, with a noncompensable evaluation. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §1110, 1310 (West 2014); 38 C.F.R. §3.303, 3.310, 3.312 (2016).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. §1310; 38 C.F.R. §3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be presumed for certain chronic diseases, including prostate cancer, if such disease manifested to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §3.307, 3.309.

Notably, the Veteran filed a claim for service connection for prostate cancer as due to exposure to herbicides in March 2009, which was denied in a July 2009 rating decision.  The evidence of record demonstrates that the Veteran, and now the Appellant, has not argued, and the evidence does not establish, that the Veteran developed prostate cancer during his military service or within one year of separation from service.

The Veteran's death certificate shows that he died on July [redacted], 2009 and that the immediate cause of death was metastatic prostate cancer, indicating its onset approximately one year prior.  Therefore, the Board finds that service connection based on manifestation of this disease during service or during the presumptive period for certain chronic diseases is not established, and is not contended.

Instead, throughout the period on appeal, the Appellant has consistently asserted that the Veteran was exposed to the herbicide Agent Orange either during the Veteran's service in Thailand from June 1968 to June 1969 or by serving in the Republic of Vietnam during the Vietnam War, including while serving as a helicopter mechanic on board helicopters that traveled into the Republic of Vietnam to support servicemen engaged in combat.  See September 2016 Appellant statement.  She asserts that such herbicide exposure resulted in prostate cancer, and that such prostate cancer was the cause of the Veteran's death.  See 38 U.S.C.A. §1116; 38 C.F.R. §3.307, 3.309(e).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  See 38 C.F.R. §3.307 (a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 U.S.C.A. §1113; 38 C.F.R. §3.307, 3.309.  The exclusive list of diseases which are covered by this presumption includes prostate cancer.  See 38 C.F.R. §3.309 (e).  The medical records in the claims file reflect the Veteran had been diagnosed with prostate cancer in May 2008.  As such, the Board does not dispute that the Veteran had a diagnosis prior to his death.

As such, the Board finds the primary issue in this case is determining whether the Veteran was exposed to herbicides during any service in Vietnam, to include his alleged travel to Vietnam from Thailand during rescue and recovery missions from June 1968 to June 1969.

II.  Analysis 

A.  Herbicide Exposure in Vietnam

Regarding the claimed presence of the Veteran in Vietnam, he submitted an initial claim asserting that he was exposed to herbicides in DaNang, Vietnam from 1968 to 1970.  See March 2009 Claim for Benefits.  Throughout the pendency of this appeal, the Appellant, on his behalf, has contended that, as a helicopter mechanic, the Veteran was responsible for repairing helicopters that returned to the Royal Thai Air Force Base (RTAFB) in Thailand from Vietnam, and was also tasked with flying aboard helicopters that flew into Vietnam and landed in support of combat actions, as part of the 37th Aerospace Rescue and Recovery Squadron (ARRS).  See December 2012 Appellant Statement; September 2016 Appellant Statement.

Military personnel records indicate that the Veteran was responsible for the maintenance of combat rescue helicopters at Nakhon Phanom Royal Thai Air Force Base, Thailand from July 1968 to July 1969; military personnel records also confirm he was in receipt of the Republic of Vietnam Campaign Medal, Vietnam Service Medal with Bronze Service Star, Republic of Vietnam Cross with Palm, and received combat credit for the Vietnam Air Offensive Campaign Phase III.  Such records as permanently maintained in his service personnel file do not conclusively show the Veteran served in Vietnam.  However, the appellant submitted a squadron level certificate apparently found from among the Veteran's personal effects indicating he served briefly in DaNang, Vietnam between October 1968 and January 1969.  

Viewing the record in its entirety and giving the Appellant the benefit of the doubt, the Board finds that there is sufficient evidence to conclude the Veteran served in Vietnam.  Thus, the Veteran's exposure to herbicide agent/Agent Orange is presumed.  See 38 C.F.R. §3.307(a)(6)(iii).

B.  Prostate Cancer and Cause of Death

The Veteran's official death certificate shows that he died on July [redacted], 2009, and the immediate cause of death was listed as prostate cancer with metastasis.  

The Appellant is seeking service-connection for the Veteran's death.  VA regulations provide the death of a veteran shall be considered due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. §3.312.  

Having found the Veteran served in Vietnam, he is presumed to have been exposed to a herbicide agent as contemplated under 38 C.F.R. §3.307.  Since prostate cancer is a disease for which presumptive service connection is warranted based upon herbicide exposure under 38 C.F.R. §3.309(e), a basis upon which to establish service connection for prostate cancer has been presented.  As prostate cancer contributed to the cause of his death, entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


